Citation Nr: 1733376	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-35 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected bipolar disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1992 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for sleep apnea.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in February 2014.  A copy of the hearing transcript is of record.  The Board then denied the Veteran's claim in a January 2015 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2016 Memorandum Decision, the Court remanded the matter back to the Board for further action consistent with its decision.


FINDINGS OF FACT

1.  The Veteran was diagnosed with obstructive sleep apnea during an April 2011 sleep study.  His body mass index was 65.78.  Sleep apnea was very likely due to his morbid obesity as stated in a December 2016 Veterans Health Administration (VHA) opinion.

2.  The Veteran's service-connected bipolar disorder is treated with Trilafon, Depakote, lithium, and Abilify, which are all associated with increased appetite and/or weight gain, and probably contributed to the Veteran's weight gain as stated in the December 2016 VHA opinion.

3.  Service-connected bipolar disorder results in inadequate sleep and poor quality sleep, which also affect weight gain as stated in the December 2016 VHA opinion.

4.  VA's General Counsel has recognized that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a). VAOPGCPREC 1-2017 (January 6, 2017).  

5.  Based on the evidence, and after affording the Veteran the benefit of the doubt, service-connected bipolar disorder probably contributed to development of obesity, which very likely led to obstructive sleep apnea; thus making obesity an intermediate step between service-connected bipolar disorder and sleep apnea. 


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016); VAOPGCPREC 1-2017.


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


